Ford, Judge:
The appeal listed above has been submitted for decision upon a stipulation to the effect that the export value or the *675price at which certain items of the subject merchandise, or merchandise similar thereto, was freely offered for sale to all purchasers in the principal markets of the country of exportation, in the usual wholesale quantity and in the ordinary course of trade, for exportation to the United States, including all costs, charges, and expenses, specified in section 402 of the Tariff Act of 1930, was the invoice unit value, less 31% per centum trade discount, less ocean freight, plus the invoice charge for coloring, and that, as to other items of the subject merchandise, the said export value or price was the invoice unit value, net packed.
Accepting this stipulation as a statement of fact, I find the proper dutiable export value of the merchandise marked “A” and checked BS on the invoice to be the invoice unit value, less 31% per centum trade discount, less ocean freight, plus the invoice charge for coloring, and for the items marked “B” and checked HM on the invoice, I find the proper dutiable export value to be the invoice unit value, net packed. Judgment will be rendered accordingly.